Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: No prior arts of record alone or in combination discloses the following:
Claim 1,
“obtain a differential signal between detected multi-wavelength pulse wave signals, obtain a contact pressure signal based on the differential signal, the contact pressure signal indicating a pressure between the object and the pulse wave sensor
and 
to generate information regarding a measurement state of the object based on the contact pressure signal”

Claim 13,
“obtaining a differential signal between detected multi-wavelength pulse wave signals;
obtaining a contact pressure signal based on the differential signal, the contact pressure signal indicating a pressure between the object and a pulse wave sensor; 
and
generating information regarding a measurement state of the object based on the contact pressure signal”

Claim 21,

a processor configured to generate a measurement state of the object based on the contact position information, wherein the processor is further configured to compare the contact position information received from the case apparatus with reference position information and, in response to determining that the contact position of the object with respect to the pulse wave sensor is not within a threshold difference from a reference position, generate information on the contact position”

Claim 27.
“a position sensor disposed around the guide groove and configured to obtain a contact position of an object which comes into contact with a-the pulse wave sensor of the bio-information measuring apparatus, the position sensor comprising at least two electrode parts disposed on at least two opposing positions of the guide groove;
a processor which is embedded in the main body, the processor configured to compare at least one from among an impedance and a capacitance, measured at each of the at least two electrode parts when the object comes into contact with the pulse wave sensor
and obtain contact position information from a result of comparison, the contact position information indicating whether the object is positioned on a center of the guide groove or whether the object leans toward a side of the guide groove while in contact with the pulse wave sensor”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOEL F BRUTUS/Primary Examiner, Art Unit 3793